Citation Nr: 0410024	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-05 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether a notice of disagreement was filed timely in response to 
the November 1994 rating decision that denied service connection 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to April 
1969.  It appears that he had additional, prior service that has 
not been verified.  The veteran was a prisoner of North Korea for 
11 months after the capture of the USS Pueblo in December 1967.  
The veteran died in May 1994.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Oakland, California.  

In the October 1999 decision, the RO determined that a timely 
notice of disagreement had not been filed in response to a 
November 1994 rating decision that denied entitlement to service 
connection for the cause of the veteran's death and thus to 
dependency and indemnity compensation (DIC) on such basis.  The 
appellant filed a timely notice of disagreement to the October 
1999 decision and after receiving a statement of the case, 
perfected her appeal.

The Board remanded the issue in June 2003 with instructions that 
the RO provide the appellant with notice concerning the Veterans 
Claims Assistance Act of 2000, legislation enacted during the 
course of her appeal, apprising her of the provisions of the new 
law and their effect on her appeal.  

Following the decision below, this appeal is REMANDED to the RO 
via the Appeals Management Center, in Washington, DC.  VA will 
notify you if further action is required on your part.



FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death.

2.  The RO mailed the appellant and her representative with notice 
of the November 1994 rating decision on December 5, 1994.

3.  A VA Form 21-4138, Statement in Support of Claim, bearing the 
date December 16, 1994 and signed by the appellant was sent by the 
appellant, assisted by a Veterans Service Officer, to the RO by 
telefacsimile on April 28, 1999.

4.  Documentation in the claims file indicates that the same VA 
Form 21-4138, Statement in Support of Claim, bearing the date 
December 16, 1994 and signed by the appellant was sent by the 
appellant, assisted by a Veterans Service Officer, to her 
representative, the California Department of Veterans Affairs, on 
December 16, 1994 and again on February 16, 1995.

5.  The VA Form 21-4138, Statement in Support of Claim, bearing 
the date December 16, 1994, expressed dissatisfaction with, and a 
desire to contest, the November 1994 rating decision and could be 
reasonably construed to express the desire for appellate review of 
the decision.

6.  The VA Form 21-4138, Statement in Support of Claim, bearing 
the date December 16, 1994 was a notice of disagreement.

7.  The evidence on file neither proves nor disproves that the 
notice of disagreement dated December 16, 1994 was timely filed.



CONCLUSION OF LAW

When reasonable doubt is resolved in favor of the appellant, it is 
concluded that a notice of disagreement was timely filed in 
response to the November 1994 rating decision.  38 C.F.R. §§ 
3.102, 20.201, 20.302(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA), enacted on 
November 9, 2000, heightened the duty that VA had under earlier 
law to provide notice and assistance with the development of 
evidence to claimants of VA benefits.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of claims 
with new and material evidence, are effective from the date of the 
statute's enactment.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  Without 
providing any rights over and above those established in the VCAA, 
they define the requirements of the statute with additional 
specificity.  See 66 Fed. Reg. 45,629.

Because the appeal of the October 1999 rating decision was pending 
before VA after the November 9, 2000 date of enactment of the 
VCAA, it is subject to the terms and requirements of the VCAA.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Hence, the Board 
remanded the issue in June 2003 for additional action under the 
new law that appeared to be required in this case.  In particular, 
the Board was concerned that the appellant and her representative 
be given notice about what evidence could substantiate her 
contention that she filed a timely notice of disagreement in 
response to the October 1999 rating decision denying entitlement 
to service connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 5103(a), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
Board directed that the RO readjudicate the issue after providing 
the notice required by the new law.

The RO complied with the Board's directives in the June 2003 
Remand, and again did not resolve the issue in the appellant's 
favor.  In reviewing the record on appeal, the Board has found 
that the appellant is entitled to a favorable decision.  Because 
the appeal will be granted, no action under VCAA remains to be 
performed.

ii.  Notice of disagreement

The veteran died in May 1994.  His Certificate of Death indicated 
that the immediate cause of his death was cardio-respiratory 
arrest due to metastatic carcinoma of the lung.  In June 1994, the 
appellant filed VA Form 21-534, Application for Dependency and 
Indemnity Compensation.  She sought DIC benefits on the theory 
that the lung cancer from which the veteran died had been caused 
by his exposure in service to ionizing radiation.

In a November 1994 rating decision, the RO denied entitlement to 
service connection for the cause of the veteran's death.  On 
December 5, 1994, the RO mailed the appellant and her 
representative, the California Department of Veterans Affairs, the 
rating decision with a letter constituting notice thereof.

The claims file contains a VA Form 21-4138, Statement in Support 
of Claim, bearing the date December 16, 1994 and signed by the 
appellant which addresses the November 1994 rating decision.  In 
this statement, the appellant expresses her dissatisfaction, and 
disagreement, with that rating decision.  She explained why she 
thought the decision was incorrect and closed with "[p]lease 
advise".

The Board finds that the December 1994 statement was a valid 
notice of disagreement in substance.  A notice of disagreement, as 
defined by the applicable VA regulation, is "a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result...."  38 C.F.R. § 20.201.  The regulation 
notes that "[w]hile special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably construed as 
disagreement with the determination and a desire for appellate 
review."  Id.  

The December 1994 statement expressed the appellant's 
dissatisfaction with the RO's decision of November 1994.  The 
appellant did not announce explicitly in the December 1994 
statement that she wished to appeal the November 1994 
determination.  However, the United States Court of Appeals for 
Veterans Claims has held that a document that did not explicitly 
state a desire for appellate review of the rating decision in 
concern was nevertheless a valid notice of disagreement when it 
satisfied other applicable legal requirements.  See Gallegos v. 
Gober, 14 Vet. App. at 53-54.  That determination was reversed and 
remanded, see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002), rehearing denied, Gallegos v. Principi, 2002 U.S. App. 
LEXIS 13281 (Fed. Cir. June 7, 2002), and is currently in remand 
status, the Court having ordered supplemental briefs concerning 
the necessary elements of a notice of disagreement.  See Gallegos 
v. Principi, 16 Vet. App. 201 (2002).  Accordingly, the Board 
concludes that the veteran's September 1998 statement could 
reasonably be construed to indicate a desire to contest the RO's 
November 1994 determination through appellate review if ultimately 
necessary.  38 C.F.R. § 20.201.

Accordingly, the December 16, 1994 statement of the appellant was 
a valid notice of disagreement in substance.

The entire issue in this case is whether the December 16, 1994 
statement was filed within the time within which a notice of 
disagreement must be filed.  The RO concluded in the October 1999 
decision that a notice of disagreement was not timely filed. 

Except in the case of simultaneously contested claims, a notice of 
disagreement must be filed by the claimant or the claimant's 
representative within one year from the date that the agency of 
original jurisdiction mails notice of the determination to the 
claimant in order to be timely filed.  38 C.F.R. § 20.302(a).  If 
a notice of disagreement is not timely filed, it is ineffective to 
initiate an appeal and the decision becomes final.  Id.

The RO determined that the December 16, 1994 statement had not 
been filed within the time for filing a notice of disagreement and 
concluded that because no other notice of disagreement was timely 
filed, the November 1994 rating decision became final.  The RO 
concluded that the December 16, 1994 statement had not been timely 
filed because the claims file did not contain the statement 
stamped with a filing date that was a date that fell within one 
year from the December 5, 1994 date of notice of the November 1994 
decision.  See 38 C.F.R. § 20.302(a).  

Documentation in the claims file shows that with the assistance of 
a Veterans Service Officer, the appellant sent a copy of the 
December 16, 1994 VA Form 21-4138, Statement in Support of Claim, 
to the RO by telefacsimile on April 28, 1999.

However, documentation in the claims file also shows that with the 
assistance of a Veterans Service Officer, the appellant sent the 
same December 16, 1994 VA Form 21-4138, Statement in Support of 
Claim, to her representative, the California Department of 
Veterans Affairs, on December 16, 1994 and again on February 16, 
1995.  Indeed, a notation indicates that the statement was 
submitted the second time because VA indicated that it had not 
received it earlier.  The Board notes that according to the 
representative in its December 2002 VA Form 646, Statement of 
Accredited Representative in an Appealed Case, the 
representative's office is at the RO.

The December 16, 1994 and February 16, 1995 dispatches certainly 
are not direct evidence that the December 16, 1994 notice of 
disagreement was filed at the RO.  Rather, they are evidence that 
the appellant tried to file the notice of disagreement timely by 
entrusting it to her representative.  They therefore are 
"circumstantial" evidence supporting the proposition that a notice 
of disagreement was filed within the one-year period extending 
from December 5, 1994.  Previous thereto, the appellant filed 
documents with the RO through submissions of the Veterans Service 
Officer to the representative's office located at the RO and then 
to the RO, as demonstrated by the Veterans Service Officer's cover 
page, which is the identical method purportedly used to submit the 
December 1994 VA Form 21-4138.  In view of this evidence, that the 
claims file does not contain the December 16, 1994 notice of 
disagreement bearing a stamp showing that it was timely filed is 
not conclusive.  Instead, it appears to the Board that the 
evidence on the question whether the December 16, 1994 notice of 
disagreement was timely filed is in approximate equipoise.  That 
the December 16, 1994 notice of disagreement was timely filed is 
neither proved not disproved.  In such a case, the claimant must 
be given the benefit of the reasonable doubt.  38 C.F.R. § 3.102.  
That is, the question must be resolved in her favor.  Accordingly, 
the Board concludes that the December 16, 1994 notice of 
disagreement was filed within the one-year period extending from 
December 5, 1994.

Accordingly, the appeal will be granted.

In reaching this conclusion, the Board considered certain 
principles in addition to the fundamental rule of VA adjudication 
cited here that the claimant be given the benefit of any 
reasonable doubt created by the evidence.  See 38 C.F.R. § 3.102.  

The Board has considered whether the presumption that public 
officials properly discharge their official duties, see Ashley v. 
Derwinski, 2 Vet. App. 62, 65-66 (1992), should be applied to 
resolve the factual question in this case.  The Board has 
concluded that it should not.  In its December 2002 statement, the 
employee of the appellant's representative averred that it had not 
preserved the papers in this case because its storage capabilities 
were limited.  The employee pointed out that during twenty-five 
years of assisting persons with claims for VA benefits, he had 
known VA to lose or misfile a document from a claimant on 
occasion.  This declaration by the employee of the representative, 
together with the documentary evidence that the appellant, 
assisted by the Veterans Service Officer, twice submitted the 
December 16, 1994 notice of disagreement to the representative so 
that it could be filed with the RO, is sufficient to prevent 
resolution of the central question of fact in this case on the 
basis of an evidentiary presumption.  The Board also notes that 
the claims file shows that the RO had stated before the appellant 
sent the December 16, 1994 notice of disagreement to her 
representative in February 1995 for a second time that it had not 
received the notice of disagreement but did not say so after 
February 1995, until the appellant, assisted by the Veterans 
Service Officer, contacted the RO in April 1999.  This evidence 
tends to contradict the proposition that the RO did not receive 
the notice of disagreement at all within the one-year period 
extending from December 5, 1994.

At the same time, the Board has considered that the VA 
adjudication system is not adversarial but rather, is 
"paternalistic,"  Collaro v. West, 136 F.3d 1304, 1309-10 (Fed. 
Cir. 1998),"uniquely pro-claimant," Hodge v. West, 155 F.3d 1356, 
1362-64 (Fed. Cir. 1998), and governed by principles of fairness 
and notice.  See Marsh v. West, 11 Vet. App. 468, 471 (1998).  To 
conclude, in the face of evidence to the contrary, that the 
appellant's December 16, 1994 notice of disagreement did not reach 
the RO timely would be inconsistent with these tenets.


ORDER

Because a notice of disagreement was filed timely, the appeal is 
granted.


REMAND

The Board has determined that the December 16, 1994 statement of 
the appellant constituted a timely filed notice of disagreement 
with the November 1994 rating decision denying entitlement to 
service connection for the cause of the veteran's death.  

A notice of disagreement must be followed by a statement of the 
case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 (2003).  The 
RO has not issued a statement of the case concerning the issue 
raised by the veteran's September 1998 notice of disagreement.  
Where a claimant files a notice of disagreement and the RO has not 
issued a statement of the case, the issue or issues in concern 
must be remanded to the RO for issuance of that adjudicative 
document.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the issue of entitlement to service connection for 
the cause of the veteran's death will be remanded so that it may 
be addressed in a statement of the case.  Id.  After receiving the 
statement of the case, the appellant must submit a timely 
substantive appeal in order for the Board to have jurisdiction 
over this issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.300-
20.306 (2003).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all action required by the VCAA and its 
implementing regulations, in addition to the action requested 
below, and appearing to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

2.  Issue a statement of the case to the appellant concerning the 
issue of entitlement to service connection for the cause of the 
veteran's death.  Send a copy of the statement of the case to the 
appellant's representative.  The appellant and her representative 
should be advised of the time period in which a substantive appeal 
must be filed in order to obtain appellate review of this issue.

Then, if required, the case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



